DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Claims 1 and 3-7 in the reply filed on 08/26/2022 is acknowledged.  The traversal is on the ground(s) that the restriction between the combination and subcombination due to a lack of a serious burden.  Further the applicant contends that the connector species are not divergent and that their common subject matter would not require a burdensome search.  These arguments are not persuasive.  The examiner maintains that the combination and subcombination have different classifications. The subcombination also contains particulars not required by the combination and has a separate utility.  Therefore, it will have a divergent search from the combination.  The species are independent and distinct due to their differing and mutually exclusive characteristics.  Therefore, restriction of these species is also maintained.
Claim 2 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. In addition, claim 4, which depends from claim 2, is withdrawn by the examiner.  Applicant timely traversed the restriction (election) requirement in the reply filed on 08/26/2020.  The claims being considered are 1, 3, and 5-7.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim states that “the extension support member extends longitudinally from a first end of the attachment portion” and that the movable stop is at an opposite end of the joist rail attachment.”  However, Figure 3 of the instant application which shows the elected species reveals the moveable stop (180) is not on an end of the joist rail attachment.  The moveable stop (180) is located on the end of the extension support member (160) that is opposite the end of the extension support member that is attached to the joist rail attachment.    This is confirmed by paragraph 00032 of the instant application that states that the movable stop is “onto the extension support member 160 on the end opposite the joist rail attachment 150” This lack clarity renders the scope of the claim indefinite.  The examiner will interpret as best able.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a2)/103 as being anticipated by or unpatentable over Ewing (U.S. 2,717,562).
In re Claim 1, Ewing teaches an adjustable joist rail connector with a joist rail attachment (22A,22) that is capable of the functional limitation of removably attaching the adjustable joist rail connector to an end of a joist rail; an extension support member (24,26,28) extending longitudinally from a first end of the attachment portion; a hook assembly (B,32) that is capable of the functional limitation of moving longitudinally along the extension support member.  The hook assembly moves by tightening or loosening the bolt (16) and by placement of spacer (35).   It is also capable of engaging a roof joist on which a support frame is mounted.   The hook assembly comprises a hook (32) coupled to a ring(washer18,20); and a movable stop (nut 16) on the end of the extension support member that is opposite the joist rail attachment, wherein the movable stop (by tightening the nut or using spacer 35) is capable of moving along the extension support member and engage the hook assembly.  The hook assembly is positioned between the joist rail attachment and the movable stop.  (Figures 1-3)
The limitations “to removably attach the adjustable joist rail connector to an end of a joist rail”, “to move longitudinally along the extension support member” and “to move longitudinally along the extension support member engage a roof joist on which a support frame is mounted” are functional limitations directed to the intended use of the product and are therefore afforded only limited weight in a product claim.  The Ewing reference invention is capable of the functional limitations.
The examiner notes that the claim is directed to the subcombination, “the joist rail connector.  The joist rail and support frame are mentioned as part of the functional limitations and therefore are not positively claimed.  However, should the applicant dispute this.  Frame (10) could be considered a roof joist.  The support frame could be any structural member attached to the roof joist such as cross beams or even the sheet (12).  
In re Claim 3, Ewing teaches the joist rail attachment (22,22a) is "L" shaped comprising a horizontal section and a vertical section extending downward from at least one side of the horizontal section.  (Figures 1,2).
In re Claim 5, movable stop is a nut (16) sized to threadably move along/near the extension support member.  Ewing does not teach that the nut is a lock nut however, the examiner takes official notice that lock nuts are well known in the art and that it would be obvious to use one to resist loosening of the joint connection.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Morey (U.S 8,528,292).
In re Claim 1, Morey teaches an adjustable joist rail connector (28) with a joist rail attachment (44)  that is capable of the functional limitation of removably attaching the adjustable joist rail connector to an end of a joist rail; an extension support member(44) extending longitudinally from a first end of the attachment portion; a hook assembly (34) that is capable of the functional limitation of moving longitudinally along the extension support member and engage a roof joist on which a support frame is mounted, wherein the hook assembly comprises a hook (34) coupled to a ring/washer; and a movable stop/(nut with bolt 32) on the end of the extension support member that is opposite the joist rail attachment, wherein the movable stop is capable of the functional limitation move along the extension support member (along slot 54) and engage the hook assembly; wherein, the hook assembly is vertically located between a section of the joist rail attachment section above  and the movable stop located under it.  (Figures 1-6A
The limitations “to removably attach the adjustable joist rail connector to an end of a joist rail”, “to move longitudinally along the extension support member”, and “to move longitudinally along the extension support member engage a roof joist on which a support frame is mounted” are functional limitations directed to the intended use of the product and are therefore afforded only limited weight in a product claim.  The Morey reference invention is capable of the functional limitations.
The examiner notes that the claim is directed to the subcombination, “the joist rail connector.  The joist rail and support frame are mentioned as part of the functional limitations and therefore are not positively claimed.  However, should the applicant dispute this.  Elements (12,24) could be considered a roof joist.  The support frame could be any structural member attached to the roof joist such as cross beams or bars (62,74).
In re Claim 3, Morey teaches that the joist rail attachment is "L" shaped comprising a horizontal section (56) and a vertical section (58) extending downward from at least one side of the horizontal section.  (Figures 1-6A)
Claim(s) 5, 6, and 7 is/are rejected under 35 U.S.C. 102(a2)/103 as being anticipated by or unpatentable over Morey (U.S 8,528,292).
In re Claims 5, Morey teaches nut that threads onto bolt (32).  Loosening the nut allows the nut and bolt to move along slot (54) in the extension support member.  (Figures 1-6A) Morey does not teach that the nut is a lock nut however, the examiner takes official notice that lock nuts are well known in the art and that it would be obvious to use one to resist loosening of the joint connection.
In re Claims 6, Morey teaches the joist rail attachment comprises a plurality of openings (66,68) on the vertical section.  The limitation “to match with openings on a joist rail such that a fastener couples the adjustable joist rail connector to the joist rail” ins functional language directed to the intended use of product and is afforded only limited weight in a product claim.  Furthermore, as was stated above, the claim preamble is directed to the subcombination, “the joist rail connector.  The joist rail and is part of the functional limitations and therefore are not positively claimed.  The opening (66,68) would be capable of matching openings in a joist rail.  However, should the applicant dispute this, the examiner notes that bar (62) can be considered a rail.  While bar/rail (62) does not show openings, the examiner maintains that having matching openings in rail (62) would be obvious.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocated openings (66,68), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Repositioning the openings so that bolt (72) could pass through bar/rail (62) would result in a strong and durable connection.  This would also result in openings in the joist rail attachment that match those in the joist rail.
In re Claims 7, Morey teaches that the plurality of openings (66) can be square in shape and configured to accept a square necked fastener.  (Figures 1-6A, Column 6, Lines 4-8)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633